Citation Nr: 0014928	
Decision Date: 06/06/00    Archive Date: 06/15/00

DOCKET NO.  96-15 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for a 
left eye disability, claimed to have resulted during 
treatment at a VA medical facility in September 1987 and/or 
February 1988.  

2.  Entitlement to an increased rating for the residuals of a 
left wrist fracture, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
December 1942 to December 1945.  

2.  In June 2000, the Board received notification from the 
Department of Veterans Affairs (VA) Regional Office, in 
Columbia, South Carolina, that the veteran had died in 
February 2000.  


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R.
§ 20.1302 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet.App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. 
§ 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or as to any 
derivative claim which might be brought by a survivor of the 
veteran.  38 C.F.R. § 20.1106 (1999).


ORDER

The appeal is dismissed.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

